Citation Nr: 9934577	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 60 
percent for residuals of a right knee injury with 
arthroplasty.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative changes of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from May to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April and May 1993 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
When this matter was before the Board in September 1996 it 
remanded the claims seeking an increased rating for the 
veteran's service-connected knee disabilities.  The action 
directed on remand regarding those claims has been completed, 
and the matter has been returned to the Board for appellate 
consideration.  

The Board notes that in a letter dated in May 1998 the 
veteran raised what appears to be a claim seeking to 
establish entitlement to service connection for cellulitis.  
To date that claim has not been developed or adjudicated.  As 
there is no jurisdiction-conferring notice of disagreement, 
the Board has no jurisdiction to remand that claim but 
instead refers it to the RO for appropriate action.  Ledford 
v. West, 136 F. 3d 776, 779-80 (Fed. Cir. 1998); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The veteran's current symptoms and manifestations of his 
service-connected right knee disability reveal he underwent a 
total knee arthroplasty in October 1993, and has not 
undergone a similar procedure on that knee since then.

2. The veteran's current symptoms and manifestations of his 
service-connected right knee disability include very guarded 
active flexion and extension due to pain, tenderness, mild 
collateral instability, effusion, synovial thickening, and an 
antalgic gait, significantly affecting functional ability.  

2.  The veteran's current symptoms and manifestations of his 
service-connected left knee disability include very guarded 
active flexion and extension due to pain, tenderness, and an 
antalgic gait, affecting functional ability.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 60 percent for the 
veteran's service-connected right knee disability is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5055 (1999).  

2.  A disability rating of 30 percent for the veteran's 
service-connected left knee disability is warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection for a right knee disability has been in 
effect since September 1974; the initial rating assigned to 
that disability was 10 percent.  In September 1992 the Board 
denied a claim for an increased rating.  Later that month the 
veteran again requested an increased rating.  That claim was 
denied in April 1993, but in May 1993 the rating was 
increased to 20 percent effective January 1, 1993, and 
service connection was granted for degenerative changes of 
the left knee, rated 10 percent disabled effective in April 
1993 under Diagnostic Codes 5010-5257.  In June 1993 the 
veteran submitted additional evidence and expressed 
disagreement with the ratings assigned.  A Statement of the 
Case (SOC) was furnished to the veteran in September 1993, 
and in October 1993 he filed a substantive appeal.  

In October 1993 the veteran underwent a total knee 
arthroplasty on the right knee; following that surgery, the 
right knee disability rating was increased to 30 percent 
effective December 1994 under Diagnostic Code 5055, after 
expiration of the temporary total rating based on that 
surgery provided by the criteria in 38 C.F.R. § 4.30 (1998).  
Rating decisions and Supplemental Statements of the Case 
(SSOC) were provided to the veteran in which the bases for 
the continued denial of increased ratings under various 
diagnostic codes were explained.  The appeal was forwarded to 
the Board for appellate consideration, and in September 1996 
the Board issued a decision denying earlier effective date 
claims that had also been developed, adjudicated and 
appealed, and remanded the knee increased rating claims.  
Additional evidence was obtained.  In a February 1998 rating 
decision the disability rating for the right knee was 
increased from 30 to 60 percent effective January 1993 under 
Diagnostic Code 5055.  The rating for the left knee was 
increased from 10 to 20 percent effective in April 1993, the 
date the original grant of service connection was made 
effective.  After combining those ratings in accordance with 
38 C.F.R. § 4.25, and after consideration of the bilateral 
factor in accordance with 38 C.F.R. § 4.26, the combined 
service-connected rating was 80 percent from February 1995.  
The RO also determined that the veteran was entitled to a 
total disability rating based on individual unemployability 
effective from March 1998. 

Applicable Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

The veteran has had a right knee replacement; that disability 
is service-connected.  VA's Rating Schedule provides that a 
100 percent rating is warranted for prosthetic replacement of 
a knee joint for one year following implantation.  A 60 
percent rating is appropriate when the veteran suffers 
symptoms comparable with chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (1999).  

The veteran also has a service-connected left knee 
disability, degenerative changes of the left knee.  Traumatic 
arthritis established by x-ray findings will be rated using 
the criteria found in Diagnostic Code 5003, which rates 
disability on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003. In this 
case, the joint affected is the left knee, disability of 
which may be rated under several diagnostic codes found in 
the rating schedule:  Diagnostic Code 5256 for ankylosis, 
5257 for other impairment of the knee, 5260 for limitation of 
flexion of the leg, 5261 for limitation of extension of the 
leg, and 5262 for impairment of the tibia and fibula; those 
diagnostic codes each provide ratings higher than 20 percent 
and could possibly provide the basis for an increased rating 
for the right knee disability.  They will be discussed in 
detail below.  Diagnostic Codes 5258 for dislocated semilunar 
cartilage, 5259 for removal of the semilunar cartilage, and 
5263 for genu recurvatum do not provide ratings higher than 
the 20 percent rating already in effect, so they have not 
been considered with regard to the pending request for an 
increased rating of the left knee disability. 

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. §§ 3.102, 4.3.

  

Analysis

Entitlement to a disability evaluation in excess of 60 
percent for the veteran's service-connected right knee 
disability.

Throughout the prosecution of this claim the veteran has 
asserted entitlement to a higher disability rating for his 
service-connected right knee replacement.  At 60 percent, the 
only possibility of a higher rating is a 100 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.  In a VA examination 
conducted in February 1997, the veteran reported continual 
right knee pain aggravated by prolonged standing of more than 
ten minutes, sitting more than 30 minutes, and walking one 
block.  He avoided stairs and inclines, and has very limited 
range of motion, and has difficulty sleeping due to pain.  
Upon examination the physician noted the veteran is very 
obese and walks with a cane in the left hand with a very 
antalgic gait, especially in the right lower extremity.  No 
varus or valgus deformity.  When seated, he was tender over 
the joint line and medial collateral ligament on the right 
knee on palpation.  He has slight laxity of the anterior 
cruciate on the right.  He lacks 15 degrees of extending the 
right knee to zero.  He can flex the right knee from 15 to 70 
degrees, i.e., he lacks 20 degrees of reaching a right angle.  
Grade I lateral collateral instability of the right knee is 
present, and the medial collateral ligament is stable.  The 
McMurray's test elicited pain but was otherwise negative.  
Mild effusion of the right knee was noted, as was slight 
synovial thickening.  The examiner noted a rather markedly 
positive compression test of the patella, with apprehension 
being positive.  Active flexion and extension was carried out 
very guardedly because of pain, and the examiner elicited no 
crepitation on active motion.  The diagnostic impression was 
status postoperative multiple surgeries, including a total 
knee replacement and total knee revision on the right knee 
with subsequent limitation of motion and continual effusion, 
symptomatic.  The examiner's impression was that the knee 
pain significantly limited its functional ability.  Although 
there is no particular evidence of weakened movement or 
incoordination, he does have rather marked limitation of 
motion and there is rather marked guarding and protection of 
movement as a result of his knee disabilities.  

Following a February 1998 rating decision granting an 
increase to 60 percent, of which the veteran was notified in 
March 1998, the veteran has not provided evidence or argument 
that suggests he has had subsequent implantation of a 
prosthesis.  As set out above, and as explained in the rating 
decision sent to him in March 1998, a 100 percent rating is 
only warranted for one year following prosthetic replacement 
of the knee joint.  This veteran's right knee joint was 
replaced in October 1993; he was afforded a temporary total 
rating for the two months following his surgery under 
38 C.F.R. § 4.30, then received a 100 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5055, from December 1993 
to December 1994.  The right knee was then rated 60 percent 
from December 1, 1994, until he underwent additional right 
knee surgery December 19, 1994, resurfacing of the right 
patella, when the knee was again assigned a temporary total 
rating until February 1995.  As more than one year has passed 
since the October 1993 right knee replacement, and as the 
record reflects that the disability was rated 100 percent as 
required by the rating schedule for the one year period 
following replacement, there is no basis in the evidence of 
record for a rating of more than 60 percent for this 
disability.  

The Board acknowledges its duty to consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 where functional loss is alleged 
due to pain on motion.  DeLuca v. Brown, 8 Vet. App. 202, 
207-208 (1995).  While the provisions of 38 C.F.R. § 4.40 do 
not require separate ratings based on pain, the Board is at 
least obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
In this regard, while the Board acknowledges the veteran's 
complaints of pain in his right knee, the record indicates 
that functional impairment due to pain has already been 
considered by the RO in granting the presently assigned 
evaluations, as it has been determined that there is 
sufficient evidence of chronic residuals consisting of severe 
painful motion in the knee, and the schedule does not provide 
a higher rating except in the event of a new prosthetic 
replacement.  Consideration of 38 C.F.R. § 4.40 does not 
result in an increased rating.
 
It is well established that a claim for increase must be 
considered under all codes under which a rating is 
potentially assignable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The basis for a decision to rate a disability 
under one particular code and not others must be articulated, 
and this rule applies also to ratings assigned by analogy.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also 38 
C.F.R. § 4.20 (1999).  With regard to the rating assigned for 
the right knee, the current evaluation of 60 percent is the 
highest rating that is available under any of the diagnostic 
codes found at 5256 through 5263, so an increased rating is 
not available under those codes.  There is no allegation or 
evidence of record that the veteran suffers muscle damage 
associated with this disability, so the codes that address 
muscle injuries of the leg, foot, pelvic girdle and thigh, 
Diagnostic Codes 5310 through 5318, are not for 
consideration.  Likewise, there is no basis of record to 
require consideration of the diagnostic codes that rate 
disability due to impairment of the nerves found in 38 C.F.R. 
§ 4.124a, as there is no indication nerve damage is present.  

Based on the foregoing, the Board finds a disability rating 
in excess of 60 percent is not warranted, and the appeal as 
to that claim must be denied.  


2.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's service-connected left knee 
disability.

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings. Fenderson v. West, 12 Vet.App. 
119 (1999).

The veteran asserts he is entitled to a higher rating for his 
left knee disability.  The disability is currently rated 20 
percent disabling under Diagnostic Codes 5010-5257.  The 
criteria for rating disability under Diagnostic Code 5257 
include, in pertinent part, recurrent subluxation or lateral 
instability that is severe is assigned a 30 percent rating, 
and symptoms comparable with moderate impairment are assigned 
a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In a VA examination conducted in February 1996, the veteran 
complained of a burning sensation and pain in the left knee 
that had increased over the past several years, particularly 
following his right knee replacement surgery.  He reported he 
could walk two to three blocks only.  Upon general 
inspection, no gross deformities were noted.  Extension was 
normal, to 180 degrees; flexion was limited in part by the 
veteran's size but he was able to achieve 120 degrees.  The 
knee was stable anteriorly, posteriorly, medially and 
laterally.  Medial joint line tenderness was detected.  
Compression of the patella elicited no unusual discomfort, 
and no crepitus was detected.  The veteran was 6'1" and 
weighed 332 pounds.  The examiner concluded that the 
examination of the left knee was unremarkable except for the 
medial joint line tenderness, and that 1996 x-rays revealed 
medial compartment narrowing.  

In a VA examination conducted in February 1997, the veteran 
reported continual right knee pain aggravated by prolonged 
standing of more than ten minutes, sitting more than 30 
minutes, and walking one block.  He avoided stairs and 
inclines, had very limited range of motion, and had 
difficulty sleeping due to pain.  Upon examination the 
physician noted the veteran was very obese and walked with a 
cane in the left hand with a very antalgic gait, especially 
in the right lower extremity.  No varus or valgus deformity 
was present.  When seated, he was tender over the joint line 
medially on the left.  He had no laxity of the anterior 
cruciate on the left.  In the supine position, he could 
extend the left knee to zero.  He could flex the left knee to 
a right angle.  No collateral ligament instability of the 
left knee was present in extension and in 30 degrees of 
flexion.  McMurray's test elicited pain but was otherwise 
negative.  No effusion was detected on palpation, nor was 
synovial thickening.  The examiner noted a rather markedly 
positive compression test of the patella, with apprehension 
being positive.  Active flexion and extension was carried out 
very guardedly because of pain, and the examiner elicited no 
crepitation on active motion.  The examiner's diagnosis was 
degenerative joint disease of the left knee with limitation 
of motion, symptomatic, and as a result of his applying 
compensatory strain and stress to the left knee, protecting 
the right knee.  The examiner's impression was that the knee 
pain significantly limited its functional ability.  Although 
there was no particular evidence of weakened movement or 
incoordination, he did have rather marked limitation of 
motion and there was rather marked guarding and protection of 
movement as a result of his knee disabilities. The Board has 
also reviewed the reports of VA examinations conducted in 
November 1994 and February 1996, as well as VA and private 
medical records concerning the service-connected left knee 
disability.  

As the criteria under Diagnostic Code 5257 reflect, recurrent 
subluxation or lateral instability that is severe is rated 30 
percent disabling.  The medical evidence does not reflect 
that the veteran's knee subluxed or exhibits lateral 
instability, however.  Accordingly, it does not appear a 
higher rating is warranted under Diagnostic Code 5257.  

The Board has also considered whether a different diagnostic 
code might afford the veteran a higher disability rating. An 
evaluation higher than the current evaluation of 20 percent 
is available under Diagnostic Code 5256, but the record does 
not reflect the veteran's left knee is ankylosed.  Similarly, 
there is no evidence the veteran exhibits symptoms comparable 
with malunion or nonunion of the tibia and fibula, so 
Diagnostic Code 5262 is not for consideration.  The Board has 
considered whether a higher rating is warranted under 
Diagnostic Code 5260, which rates as 30 percent disabling a 
disability due to limitation of flexion of the leg to 15 
degrees.  The medical evidence of record does not provide the 
measurements at which pain was elicited during the range of 
motion studies, but the examiner in 1997 reported that active 
flexion and extension was carried out very guardedly because 
of pain; he diagnosed degenerative joint disease of the left 
knee with limitation of motion, symptomatic.  The examiner's 
impression was that the knee pain significantly limited its 
functional ability, and characterized the resulting 
limitation of motion as "rather marked" with "rather 
marked guarding and protection of movement" due to his knee 
disabilities.  Where functional loss is alleged due to pain 
on motion, 38 C.F.R. §§ 4.40 and 4.45 require consideration 
of that evidence in assessing the level of impairment.  In 
this regard, the Board acknowledges the veteran's complaints 
of pain in his left knee, and based on the forgoing evidence, 
including consideration of the complaints of left knee pain, 
the Board finds that a rating of 30 percent, and no more, is 
warranted under Diagnostic Code 5260.  As the impairment of 
function due to pain has already been compensated for by the 
30 percent rating assigned under DC 5260, consideration of 
the same symptoms and manifestation of disability under a 
different diagnostic code, namely Diagnostic Code 5261, would 
violate 38 C.F.R. § 4.14 and is not permitted. 

There is no allegation or evidence of record that the veteran 
suffers muscle damage associated with this disability, so the 
codes that address muscle injuries of the leg, foot, pelvic 
girdle and thigh, Diagnostic Codes 5310 through 5318, are not 
for consideration.  Likewise, there is no basis of record to 
require consideration of the diagnostic codes that rate 
disability due to impairment of the nerves found in 38 C.F.R. 
§ 4.124a, as there is no indication nerve damage is present.  

Based on the foregoing, the Board finds a disability rating 
of 30 percent is warranted under Diagnostic Code 5010-5260, 
effective April 1993, the date of the award of service 
connection for this disability.  Fenderson.  The benefit of 
the doubt has been resolved in the veteran's favor. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5260.


ORDER

A disability rating in excess of 60 percent for the veteran's 
service-connected right knee disability is denied.  

A disability rating of 30 percent for the veteran's service-
connected left knee disability is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

